UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6618


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHN WESLEY REED, III,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:98-cr-00285-JAB-1)


Submitted:   July 21, 2011                    Decided:    July 26, 2011


Before NIEMEYER and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Wesley Reed, III, Appellant Pro Se.       Robert Michael
Hamilton, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John Wesley Reed, III, appeals the district court’s

order denying Reed’s motion for reduction of sentence pursuant

to 18 U.S.C. § 3582(c)(2) (2006).           We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.            United States v. Reed,

No. 1:98-cr-00285-JAB-1 (M.D.N.C. Apr. 27, 2011).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2